department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c office_of_chief_counsel ptf number release date cc dom it a dmcrisalli tl-n-8393-98 date uil no memorandum for district_counsel virginia-west virginia district from heather c maloy acting assistant chief_counsel income_tax and accounting subject significant service_center advice this responds to your request for significant advice dated date in connection with a question posed by the martinsburg computing center issues does sec_2002 of the internal_revenue_service restructuring and reform act of which enacted sec_6071 of the internal_revenue_code eliminate the necessity for electronic filers of information returns to request a filing_date extension from february to march will the extension apply to form_w-2 which in a leap year is due on february does sec_6071 apply to information returns such as form sec_1042s and 5498-msa that are due on dates other than february if so what is the extended due_date for these returns if the extended due_date falls on a weekend will the due_date be the next business_day conclusions sec_6071 eliminates the necessity for electronic filers of the information returns to which this provision applies to request an extension of the filing_date from february to march effective for returns required to be filed after date tl-n-8393-98 sec_6071 applies to applicable information returns that are required to be filed on or before the last day of february under current regulations sec_6071 applies only to annual information returns that are required to be filed by sec_6041 - therefore it does not apply to form sec_1042s or msa if march falls on a saturday sunday or holiday the filing_date under sec_6071 is the next business_day discussion sec_6041 to of the internal_revenue_code require the making of information returns that report the income or gross_proceeds resulting from certain transactions these returns are most commonly made on forms or w-21 and generally are due on february of the calendar_year following the calendar_year to which the returns relate sec_2002 of the internal_revenue_service restructuring and reform act of added a new sec_6071 which provides that returns required by chapter subchapter_a part iii subparts b and c sec_6041 - that are filed electronically shall be filed on or before march of the calendar_year following the calendar_year to which the returns relate this provision is effective for returns required to be filed after date the conference_report states that the purpose of this provision is to provide an incentive to filers of information returns to electronically file by extending the due_date for electronically filing such returns from february to march of the calendar_year following the calendar_year to which the returns relate h conf_rep 105th cong 2nd sess pincite accordingly beginning on date the information returns required by sec_6041 - that currently must be filed by february of the calendar_year following the calendar_year to which the returns relate may be filed as late as march of that calendar_year without the necessity of requesting an extension the information returns to which sec_6071 applies include the following see eg sec_1_6041-1 of the income_tax regulations e g sec_1_6041-6 tl-n-8393-98 a form_1099 sec_1 a c d g g a b b 6050a-1 a 6050b-1 6050d-1 a 6050e-1 d 6050j-1t q a-25 6050n-1 b 6050p-1 a see also sec_6050f sec_6050g sec_6050q sec_6050r and sec_6050s b form_w-2 sec_1_6041-1 sec_1_6041-2 c form w-2g d form_966 sec_1_6043-2 e form_1098 sec_1_6050h-2 and f form_6497 sec_1_6050d-1 other information_return sec_4 that are required by sec_6041 - either are not annual returns or have filing dates other than february we conclude that congress did not intend to change the due_date for these returns to march we also conclude that sec_6071 does not apply to returns that are required by provisions of the code other than eg form sec_1042 1042-s sec_1461 sec_1_1461-2 sec_408 sec_1_408-5 and 5498-msa sec_220 sec_6071 also extends the due_date to march for electronically filed returns required under sec_6041 - that are due on the last day of february rather than february under current regulations see eg sec_1_6041-2 and sec_31_6071_a_-1 form_w-2 sec_1_6050d-1 forms 1099-g or sec_7503 provides that when the last day prescribed for performing any act under the internal revenue laws falls on saturday sunday or a legal_holiday the performance of the act will be considered timely if it is performed on the next of course sec_6071 also applies to transmittal forms such as form_1096 form sec_959 and are information returns that must be filed following a transaction rather than by a date of the calendar_year following the calendar_year to which such returns relate see sec_1_6046-1 and j a and e b 6050i-1 e and 6050l-1 f the filing_date for form 3520-a is the 15th day of the fourth month following the end of the calendar_year sec_404_6048-1 form_8308 is a quarterly return sec_1_6050k-1 and f forms 8596-a are required to be attached to the partnership return form_1065 sec_1_6050m-1 tl-n-8393-98 succeeding day that is not a saturday sunday or holiday accordingly if march falls on a saturday sunday or holiday the filing_date under sec_6071 is the next business_day if you have any additional questions please contact donna m crisalli at copy to assistant chief_counsel field service executive office of service_center operations national director of customer service operations assistant chief assistant_commissioner electronic_tax_administration special counsel modernization strategic planning
